1\0-IS
                                ELECTRONIC RECORD




COA #      12-14-00189-CR                        OFFENSE:        30.02F


           Tracy Ray Hass v. The State of
STYLE:     Texas                                 COUNTY:         Grayson

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    59th District Court


DATE: 5/29/2015                   Publish: NO    TC CASE #:      061728




                        IN THE COURT OF CRIMINAL APPEALS



STYLE:   Tracy Ray Hass v. The State of Texas         CCA #:              $ |0 • f^
          PRO S£                      Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

     Ri&sesf                                          JUDGE:

DATE: / ^ .        V     Q&ZS'                        SIGNED:                          PC:

JUDGE:    P<=-                                        PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD